Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“(metal mask)” (claim 1, line 13) is vague and indefinite because it is unclear whether the limitations in the parenthesis are part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,373,984 to Wentworth in view of U.S. Patent 4,739,919 to Van Den Brekel et al.
Regarding  claim 1, Wentworth discloses a manufacturing method of a semiconductor device, the manufacturing method comprising: a first step of mounting a first component group (20) on a first surface (24) of a printed circuit board (26); and a second step of mounting a second component group (20) on a second surface (50) of the printed circuit board (see Fig. 4), wherein the printed circuit board has an in-pad via (36), the first step includes applying solder cream (30/38) to a plurality of pads on the first surface (step 56), mounting the first component group on the first surface (step 58), and heating and cooling the printed circuit board (step 60), and the second step includes placing, on the second surface, a screen (32) having openings (34) at positions of a plurality of pads on the second surface (50), a step of applying solder cream (30/36) from above the screen and removing the screen (step 64), a step of mounting the second component group (20) on the second surface (50, step 66/68), and a step of heating and cooling the printed circuit board (step 70, see Fig. 2) except for the screen having a recess.  Van Den Brekel et al teaches the screen (10) having opening (12) and recess (11, see Figs. 3-7) for providing support and guidance for the mask (see Col. 2, lines 19-20).  Therefore, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen of Wentworth to have recess as taught by Van Den Brekel et al for providing support and guidance for the screen in the process of applying solder cream to the printed circuit board.
	Regarding claims 2 and 4, Wentworth/ Van Den Brekel et al as applied and relied above disclose the component group (20/22) except for a power transistor.  It has been held that to be entitled to weight in a method claims the recited structure limitations (“power transistor”) therein must affect the method claim in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.

Regarding claim 3, Van Den Brekel et al disclose a screen (10) is used when components (18/20)/23) are to be mounted on a printed circuit board (17), the screen (10) comprising: a plurality of openings (12) that are disposed at positions corresponding to positions of a plurality of pads formed on the printed circuit board; and a recess (11) except for the printed circuit board having an in-pad via.  It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  Ex parte Marsham, 2 USPQ2d 1647.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,761,881 to Bora discloses the process of mounting components to both sides of the circuit board.  U.S. Patent 8,052,035 to Cheng et al disclose as mask having opening and recess.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/February 26, 2022 		                                           Primary Examiner, Art Unit 3729